Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-3, 5-12, 14, and 16-23 are pending in the acknowledged Applicants’ amendments/arguments filed on 08/25/2021. 
The Examiner contacted Applicant’s representative Zhihua Han on 09/03/2021 to discuss the allowability of this case. During the discussions, both parties agreed to amend claims 1, 2 and 16 while canceling claims 9 and 23 as noted in the below Examiner’s Amendment section. The relevant Interview Summary is attached.
As a result, claims 1-3, 5-8, 10-12, 14 and 16-22 are now allowable and meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103, and 112. 

REJOINDER
Since claim 1 is directed to an allowable product pursuant to the procedures set forth in MPEP 821.04(b), previously withdrawn from consideration as a result of a restriction requirement are hereby rejoined and fully examined for patentability under 37 CFR 1.104: claims 16-22  (method of preparing). 
Because all claims previously withdrawn from consideration under 37 CFR 1.143 have been rejoined, the restriction requirement as set forth in the Office Action mailed on 05/28/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
As a result, the application places the case in condition for allowance and therefore the rejections are withdrawn.

WITHDRAWN REJECTION:
Applicant's Response including amendments/arguments filed 08/25/2021 is acknowledged and have been fully considered. The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn. 
In particular, by way of Applicants’ Response and Examiner’s proposed amendment, the 103 rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s proposed amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in an interview with attorney Zhihua Han on 09/03/2021.

Claim 1
After “compound reaching 50%” in the last line, please insert --- wherein the molecular sieve is selected from the group consisting of X-type zeolite molecular sieve, Y-type zeolite molecular sieve, A-type zeolite molecular sieve, ZSM-5 (Zeolite Socony Mobil-5) molecular sieve, chabazite, β-zeolite molecular sieve, mordenite, L-type zeolite molecular sieve, P-type zeolite molecular sieve, merlinoite, AIPO4-5 (Aluminophosphate) molecular sieve, AlPO4-11 molecular sieve, SAPO-31 (Silicoaluminophosphate) molecular sieve, SAPO-34 molecular sieve, SAPO-11 molecular sieve, BAC-1 (Boron-Aluminum OxO-Chloride) molecular sieve, BAC-3 molecular sieve, BAC-10 molecular sieve, and combination thereof, and wherein the fiber is selected from of the group consisting of silk fiber, chitin fiber, rayon fiber, acetate fiber, carboxymethyl cellulose, bamboo fiber, cotton fiber, linen fiber, wool, wood fiber, lactide polymer fiber, glycolide polymer fiber, polyester fiber, polyamide fiber, polypropylene fiber, polyethylene fiber, polyvinyl chloride fiber, polyacrylonitrile fiber, viscose fiber, and combination thereof ---. 

Claim 2
"a planar” in line 1 has been deleted and replaced with --- the planar ---. 

Cancel claim 9


Claim 16
“a hemostatic compound” in line 1 has been deleted and replaced with --- the hemostatic compound ---. 

Cancel claim 23.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art including the applied references, in particular, the primary reference of Huey et al. (US2009/0186071A1, of record) does not disclose or suggest the claimed invention. In particular, Huey fails to teach or remains silent about the claimed features, and among others, 1) a coefficient of variation of the content of the molecular sieves in the n samples is < 15% when randomly taking n (n is a positive integer greater than or equal to 8) samples of the hemostatic compound at different locations and analyzing a content of the molecular sieves on the fiber surface. This feature leads that the molecular sieves are uniformly distributed on the fiber surface and thus overcomes the problems caused by aggregation of molecular sieves on the fiber surface; 2) the inner surface is a rough planar surface to have growth-matched coupling; 3) the first particle size of D90 being 0.01 to 50 microns and the second particle size of d50 being 0.005 to 30 microns, and both the inner surface and the outer surface are composed of molecular sieve nanoparticles. In Huey, the particles may agglomerate in the interstices of the fiber, trapping in the fiber matrix ([0048]), which would lead to 
Thus, in view of claimed features, the currently claimed product and preparation method are structurally distinct and are not obvious over the applied art alone or in combination. 

Now pending claims are free of art and no other outstanding issues are remaining.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3, 5-8, 10-12, 14 and 16-22 are allowable. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/KYUNG S CHANG/Primary Examiner, Art Unit 1613